COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        In re Reliable Commercial Roofing Services, Inc., Relator

Appellate case number:      01-15-00450-CV

Trial court case number:    2014-41970

Trial court:                125th Judicial District Court of Harris County

       On May 14, 2015, relator, Reliable Commercial Roofing Services, Inc., filed a
petition for a writ of mandamus seeking to vacate the respondent trial court’s February
27, 2015 order denying the relator’s motion for a medical examination of the real party in
interest, Ken Presson, and the May 5, 2015 order denying the relator’s motion for
reconsideration of the February 27, 2015 order, and to grant the relator’s motion for a
medical examination of the real party in interest. The Court requests a response to the
petition for writ of mandamus by the real party in interest Ken Presson. See TEX. R. APP.
P. 52.8(b)(1). The response, if any, shall be filed within 30 days from the date of this
order. See TEX. R. APP. P. 2, 52.4.
       It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                     Acting individually     Acting for the Court

Date: May 19, 2015